      Case: 1:19-cv-08389 Document #: 16 Filed: 01/24/20 Page 1 of 5 PageID #:36




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTOPHER BILEK, individually and on             )
behalf of others similarly situated,               )     Case No. 1:19-cv-08389
                       Plaintiff,                  )
                                                   )
        v.                                         )
                                                   )
FEDERAL INSURANCE COMPANY,                         )     Hon. Judge Charles P. Kocoras
HEALTH INSURANCE INNOVATIONS,                      )     Hon. Mag. Judge Susan E. Cox
INC., and DOES 1-10,                               )
                    Defendants.                    )

               PLAINTIFF’S MOTION FOR LIMITED EARLY DISCOVERY

        Plaintiff respectfully seeks an order from the Court directing that HII disclose to Plaintiff

the source of the telemarketing call – or at least the telemarketing lead that led to HII’s quotation

of insurance to Plaintiff, and to permit Plaintiff to issue subpoenas to telephone and

telemarketing companies, in order to try to ensure preservation of relevant data. In support,

Plaintiff states:

        1.      The Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, and Illinois

Automatic Telephone Dialers Act (“ATDA”), 815 ILCS 305/1 et seq., prohibit unsolicited,

prerecorded telemarketing.

        2.      On September 20 and 26, 2019, Plaintiff received identical prerecorded

telemarketing calls, advertising health insurance. Plaintiff pressed “1”, and went through a brief

questionnaire before he was issued a quotation for a Federal Insurance Company (“FIC” or

“Chubb”) insurance policy. The Chubb quote was facilitated through Defendant Health

Insurance Innovations, Inc. (“HII”), a lead generation platform and service provider.

        3.      As is their general practice, Defendants did not physically place the telemarketing

calls at issue; instead, HII used vendors to make calls on its behalf. The caller ID for both calls
     Case: 1:19-cv-08389 Document #: 16 Filed: 01/24/20 Page 2 of 5 PageID #:37




was spoofed in order to (a) trick consumers like Plaintiff into answering calls he might otherwise

not answer, and (b) make it difficult to ascertain who placed the calls in case of a lawsuit.

        4.      Plaintiff files this motion in order to try to help ensure that call and marketing

lead records are preserved. There is a real risk of destruction of such records, as well as prejudice

to Plaintiff, as evidenced by the Defendants’ arguments in Moser v. Health Ins. Innovations, Inc.,

No. 17-CV-1127-WQH-KSC, 2019 WL 3719889, at *12 (S.D. Cal. Aug. 7, 2019), a TCPA case

also against HII, which was certified last summer. The telemarketing entities, which were added

as defendants in that case, argued that the class could not be certified because they did “not

maintain sufficient detailed call records.” Id. at n. 6. Plaintiff’s goal is to obtain the call and lead

records themselves.

        5.      The best way of obtaining the call and quotation data is for HII to immediately

disclose the entities behind the quotation it provided to Plaintiff,1 and for Plaintiff to follow up

through subpoenas to those telemarketers and their phone companies or vendors, if necessary, to

obtain the call and lead data for the putative class.

        6.      Plaintiff has attempted to meet and confer with HII, to no avail. Plaintiff and HII

scheduled a telephonic meet and confer for January 16, 2020, but unilaterally cancelled the call

in advance, explaining that it knows its preservation duties. Exhibit 1. HII then ignored

Plaintiff’s attempt to follow up. Id.

        7.      The Court has the authority to permit this discovery. Under the Federal Rules of

Civil Procedure, discovery may commence, among other things, after the parties have conferred

as required by Rule 26(f), or “by court order.” Fed. R. Civ. P. 26(d)(1). “As the Seventh Circuit



1
        HII keeps track of prospective customers in a database, and issues quotes based upon ZIP
code, state/ZIP code, and income. Exhibit 2, Cugini Dep. at 54. Plaintiff wishes to ensure that
HII has preserved this database, too.
                                                   2
     Case: 1:19-cv-08389 Document #: 16 Filed: 01/24/20 Page 3 of 5 PageID #:38




has emphasized time and again, the district court has wide discretion with respect to discovery

matters, including the settling of discovery disputes, determining the scope of discovery, and

otherwise controlling the manner of discovery.” United States ex rel. Conroy v. Select Med.

Corp., 307 F. Supp. 3d 896, 901–02 (S.D. Ind. 2018) (citing Thermal Design, Inc. v. American

Soc’y of Heating, Refrigerating and Air-Conditioning Engrs., Inc., 755 F.3d 832, 839 (7th Cir.

2014)); Crawford-El v. Britton, 523 U.S. 574, 598 (1998) (“Rule 26 vests the trial judge with

broad discretion to tailor discovery narrowly and to dictate the sequence of discovery.”).

       8.      There is a compelling need for these materials to be preserved on the short-term.

Indeed, oftentimes TCPA cases have turned on the spoliation of records applicable to the class.

See, e.g., Levitt v. Fax.com, No. 05-949, 2007 WL 3169078, at *2 (D. Md. May 25, 2007)

(denying class certification where “critical information regarding the identity of those who

received the facsimile transmissions” was unavailable).

       9.      Plaintiff submits that, at a minimum, immediate preservation efforts should

include: (1) compelling HII to disclose the agent(s) and/or telemarketer(s) associated with any

call or lead for Plaintiff, (2) ordering HII to preserve all quoting and lead data and records for

Chubb/FIC, and (3) granting Plaintiff leave to issue subpoenas to attempt to secure relevant

records from the unknown third parties involved in the calling and lead generation at issue.

       WHEREFORE, Plaintiff respectfully requests that the Court enter an order: (1)

compelling HII to disclose the agent(s) and/or telemarketer(s) associated with any call or lead for

Plaintiff, (2) ordering HII to preserve all quoting and lead data for Chubb/FIC, (3) granting

Plaintiff leave to issue subpoenas to attempt to identify any other involved third parties and

ensure production and preservation of applicable data and other materials, and (4) granting such

other and further relief the Court deems reasonable and just.



                                                  3
     Case: 1:19-cv-08389 Document #: 16 Filed: 01/24/20 Page 4 of 5 PageID #:39




                                                     Respectfully submitted,

Dated: January 24, 2020                              CHRISTOPHER BILEK, individually and
                                                     on behalf of others similarly situated

                                                     By: /s/ Alexander H. Burke

Alexander H. Burke
Daniel J. Marovitch
BURKE LAW OFFICES, LLC
155 N. Michigan Ave., Suite 9020
Chicago, IL 60601
Telephone: (312) 729-5288
aburke@burkelawllc.com
dmarovitch@burkelawllc.com

Counsel for Plaintiff


                        FED. R. CIV. P. 37(A)(1)/L.R. 37.2 STATEMENT

       The undersigned certifies that Plaintiff, through counsel, has in good faith attempted to

confer with Defendant HII in an effort to obtain the discovery requested herein without court

action, but that such attempts were unsuccessful, including by defense counsel’s refusal to meet-

and-confer by phone on the basis that they “do not think that a call is necessary as we believe

that the parties understand the preservation requirement.” Exhibit 1. Plaintiff has also discussed

the relief sought in this motion with FIC, including through a telephone call between

undersigned counsel and FIC’s attorney Arthur McColgan on January 23, 2019, and by email,

but has not heard back with FIC’s position by the time of filing.


                                                              /s/ Alexander H. Burke




                                                 4
     Case: 1:19-cv-08389 Document #: 16 Filed: 01/24/20 Page 5 of 5 PageID #:40




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 24, 2020, I electronically filed the foregoing with the

Clerk of the Court, using the CM/ECF system, which will send notification of such filing to all

counsel of record.


                                                              /s/ Alexander H. Burke




                                                 5
